Case 18-07208-RLM-7A       Doc 13    Filed 12/05/18    EOD 12/05/18 11:30:57      Pg 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

IN RE:                                           )
Nataley B. Smith                                 )      CASE NO. 18-07208-RLM-7A
                                                 )
                     Debtor                      )


                    TRUSTEE'S REPORT OF POSSIBLE ASSETS
                          AND NOTICE TO ABANDON


       The Trustee, John J. Petr, hereby notifies the Court that there are possible assets

in the above-captioned case, the administration of which assets may result in the payment

of a dividend to creditors. The Clerk's office is requested to issue a Notice of Last Day to

File Claims pursuant to Rule 3002(c)(5).

       NOTICE IS HEREBY GIVEN that all scheduled assets will be abandoned from the

estate EXCEPT the 2018 federal and state tax refunds prorated to the date of bankruptcy.

       Dated this 5th day of December, 2018.



                                              /s/ John J. Petr
                                           John J. Petr, Trustee
                                           111 Monument Circle, Suite 900
                                           Indianapolis, IN 46204-5125
                                           Phone: (317) 692-9000
                                           Fax: (317) 264-6832
                                           E-Mail: petrtrustee@kgrlaw.com
Case 18-07208-RLM-7A        Doc 13    Filed 12/05/18    EOD 12/05/18 11:30:57      Pg 2 of 2



                                  Certificate of Service:

       I hereby certify that on December 5, 2018, the foregoing Trustee's Report of
Possible Assets and Notice to Abandon was filed electronically. Notice of this filing will be
sent to the following parties through the Court's Electronic Case Filing System. Parties
may access this filing through the Court's system.

bushhornlaw@att.net

ustpregion10.in.ecf@usdoj.gov

      I further certify that on December 5, 2018, a copy of the foregoing Trustee's Report
of Possible Assets and Notice to Abandon was mailed by the first-class U.S. Mail, postage
prepaid, and properly addressed to the following:

Nataley B. Smith
2373 Shadow Bend Dr.
Columbus, IN 47201


                                             /s/ John J. Petr
                                          John J. Petr, Trustee
                                          111 Monument Circle, Suite 900
                                          Indianapolis, IN 46204-5125
                                          Phone: (317) 692-9000
                                          Fax: (317) 264-6832
                                          E-Mail: petrtrustee@kgrlaw.com
